Title: To George Washington from James McHenry, 3 April 1794
From: McHenry, James
To: Washington, George


          
            Sir.
            Fayetteville [Md.] 3d April 1794
          
          I ought to have mentioned in the letter which I took the liberty to write to you a few
            days since what I had then chiefly in my mind abstracted from the personal consideration
            of health.
          I thought that perhaps it might come within your view at this juncture to send a
            commissioned person to Vienna to solicit the release of Mr la Fayette with powers to
            proceed to France on a like errand in favor of his wife and children, in order that the
            whole might be removed to this country.
          I perceive by the act of Congress for discharging his pay during the war the new
            obligation you have laid up on your unfortunate friend. If it is
            possible to go beyond pecuniary aid, or so far as to restore him to liberty and his
            family how would he rejoice to owe that blessing to the man he affectionates most upon
            earth; and what sublime pleasure to me to be an humble instrument in its accomplishment.
            The friendship he has always expressed for me; the friendship I feel for him; a
            conviction of the patriotism of his principles and purity of his motives; the esteem in
            which he is still held by America; a remembrance of the moment and his youth when he
            embarked in our cause, and the services he rendered it in the course of our revolution,
            all conspire to make such a project peculiarly interesting to the
            feeling heart: at the same time, Sir, you must be sensible, you who on former occasions
            have not deemed me unworthy some portion of your confidence, that such a mission would
            reflect upon you its author, and from whom alone it ought to proceed, as long as exalted
            friendship shall be ranked among the virtues, a lustre which philosophy must delight to
            contemplate and history to diffuse among mankind for their benefit or instruction. The
            friendship of Achilles for his dear Patroclus, as celebrated by Homer, has survived the
            fate of empires and the charges of time, as if destined to serve as a perpetual monument
            sacred to friendship. May not another Homer arise to consign
            yours for Fayette to equal immortality, and tears of pleasure flow at its recital like
            an exhaustless stream through the long period of future ages.
          But if all this should prove no more than a dream of friendship, I hope for the sake of
            the object, that you will excuse the dreamer for troubling you with his vision, who be assured when awake, is and has always been affectionately
            and truly your most obt & hble st
          
            James McHenry
          
        